Case 3:17-cv-00601-MHL Document 177 Filed 02/26/20 Page 1 of 3 PageID# 2926



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

ROBERT DAVID STEELE et al.,

         Plaintiffs,

v.                                                         Civil Action No. 3:17cv601

JASON GOODMAN et al.,

         Defendants.



                    DEFENDANT PATRICIA A. NEGRON’S
       MOTION TO APPEAR BY TELEPHONE AT SETTLEMENT CONFERENCE

         Defendant Patricia A. Negron (“Ms. Negron” or “Defendant”), by counsel, for her Motion

to Appear at Settlement Conference by Telephone (“Motion”), relies upon the arguments1 and

authorities set forth in the accompanying memorandum filed herewith.

         WHEREFORE, Defendant Patricia A. Negron, by counsel, respectfully requests the Court

enter an Order: (1) granting her Motion permitting her to appear at the March 16, 2020 Settlement

Conference by telephone; and (3) awarding such further and other relief as this Court deems

appropriate.




1
    The Plaintiffs and Mr. Goodman oppose this Motion.
Case 3:17-cv-00601-MHL Document 177 Filed 02/26/20 Page 2 of 3 PageID# 2927



Dated: February 26, 2020                 Respectfully submitted,

                                         PATRICIA A. NEGRON



                                         By:      /s/Terry C. Frank
                                         Terry C. Frank, Esq. (VSB No. 74890)
                                         E-mail: tcfrank@kaufcan.com
                                         KAUFMAN & CANOLES, P.C.
                                         1021 E. Cary Street, Suite 1400
                                         Richmond, Virginia 23219
                                         Phone: (804) 771-5700
                                         Fax:    (888) 360-9092
                                         Counsel for Defendant Patricia A. Negron




                                     2
Case 3:17-cv-00601-MHL Document 177 Filed 02/26/20 Page 3 of 3 PageID# 2928



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 26th of February 2020, a true copy of the foregoing is being

electronically filed with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (NEF) to the following:

                                       Steven S. Biss (VSB No. 32972)
                                       E-mail: stevenbiss@earthlink.net
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Phone: (804) 501-8272
                                       Fax: (202) 318-4098
                                       Counsel for Plaintiffs

And sent via first-class mail, postage prepaid, to:

                                        Jason Goodman, Pro Se
                                        252 7th Avenue, Apt. 6S
                                        New York, NY 10001
                                        truth@crowdsourcethetruth.com

                                        “Queen Tut”
                                        a/k/a Susan A. Lutzke
                                        1221 University Ave., Unit D202
                                        Fort Collins, CO 80521


                                                      /s/ Terry C. Frank
                                                      Terry C. Frank, Esq. (VSB No. 74890)
                                                      E-mail: tcfrank@kaufcan.com
                                                      Kaufman & Canoles, P.C.
                                                      1021 E. Cary Street, 14th Floor
                                                      Richmond, Virginia 23219
                                                      Phone: (804) 771-5700
                                                      Fax: (888) 360-9092
                                                      Counsel for Defendant Patricia A. Negron




                                                  3
18199191v1
